                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

Ludella Bell,                                 Civil Action No.
                                              4:19-cv-141-MPM-JMV
                     Plaintiff;
                                              Agreed Order of
       v.                                     Substitution

Harlow’s Casino Resorts & Spa,

                     Defendant.


       This cause is before the Court on Defendant SW Gaming, LLC’s (improperly

named “Harlow’s Casino Resorts & Spa” in Plaintiff’s Complaint) Unopposed Mo-

tion to Substitute proper party SW Gaming, LLC, in place of “Harlow’s Casino Re-

sorts & Spa.”

       Defendant requests that proper party “SW Gaming, LLC” be substituted in

place of improper party “Harlow’s Casino Resorts & Spa.” Plaintiff Ludella Bell does

not oppose Defendant’s Motion.

       Having been informed of the basis for the requested relief and noting Plain-

tiff does not oppose the Motion, the Court finds that it should be granted.

       IT IS THEREFORE ORDERED that:

   1. SW Gaming, LLC, is substituted as the party defendant in this action in place

of Harlow’s Casino Resorts & Spa;

   2. The style of this action is amended to show “SW Gaming, LLC” as the party

defendant and not “Harlow’s Casino Resorts & Spa”;
   3. All pleadings, motions, discovery, notices, and other papers previously

served on or by Defendant Harlow’s Casino Resorts & Spa continue as if previously

served on or by substituted Defendant SW Gaming, LLC.

       SO ORDERED on this the 16th day of October, 2019.

                                             /s/ Jane M. Virden
                                             U.S. MAGISTRATE JUDGE

Presented by:                                Agreed and approved:


s/ Ian R. Underwood                          s/ Stephanie N. Morris
Dale G. Russell (MSB #10837)                 Stephanie N. Morris (MSB #101545)
Blake D. Smith (MSB #103255)                 MORRIS & ASSOCIATES
Ian R. Underwood (MSB #105328)               900 South Street
COPELAND, COOK, TAYLOR & BUSH,               P.O. Box 656
P.A.                                         Cleveland, MS 38732
600 Concourse, Suite 100                     T+662.846.6691
1076 Highland Colony Parkway                 F+662.843.8136
(39157)                                      Attorney for Plaintiff
Post Office Box 6020
Ridgeland, Mississippi 39158
T+601.856.7200
F+601.856.7626
drussell@cctb.com
bsmith@cctb.com
iunderwood@cctb.com
Attorneys for Defendant




Agreed Order of Substitution
Page 2 of 2
